Case 20-12456-JTD   Doc 1091-1   Filed 02/09/21   Page 1 of 14




                    EXHIBIT A
                              Case 20-12456-JTD        Doc 1091-1     Filed 02/09/21    Page 2 of 14




                                                RTI Holding Company, LLC., et al.
                                                     Case No. 20-12456-JTD

                                             PLAN SETTLEMENT TERM SHEET

                                                         February [7], 2021

        This term sheet (“Term Sheet”) memorializes the agreement of Official Committee of Unsecured Creditors (the
“Committee”), Goldman Sachs Specialty Lending Group, L.P. (“GS”), TCW Direct Lending LLC, TCW Skyline Lending, L.P., and
TCW Brazos Fund LLC (collectively, “TCW”) and RTI Holding Company, LLC, and its affiliated debtors (collectively the
“Debtors”) with respect to a settlement of disputes regarding the Debtors’ proposed chapter 11 plan (the “Plan”). In addition, RTI
Investment Company, LLC, Strategic Financial Intermediation II, LLC, NRD RT Holdings, LLC and their affiliates (collectively,
“NRD”) are signatories to this Term Sheet. The Committee, GS, TCW, the Debtors and NRD are referred to as the “Parties” herein
in the signature pages. Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan. The
limiting conditions, assumptions and disclaimers set forth herein are an integral part of this Term Sheet, must be reviewed in
conjunction herewith, and may not be modified or distributed separately. The compromises and settlements described in this Term
Sheet shall not apply to any transactions other than the transactions contemplated by this Term Sheet.




KL2 3213016.17
                                     Case 20-12456-JTD              Doc 1091-1          Filed 02/09/21        Page 3 of 14




         Provision                                                                       Issue/Proposal

Reorganization under           The Debtors, GS and TCW shall support and implement a reorganization under the Plan.1 The Plan shall be
Chapter 11 Plan                amended to modify the recovery for Holders of Class 4 General Unsecured Claims as follows:
(including sale
through credit bid);               $3.0 million in cash (the “Minimum GUC Reorg Payment”), with (i) an initial distribution of $2.0
Treatment of GUCs                   million to be paid on or as soon as reasonably practicable after the Effective Date (but no later than 60-
                                    days days after the Effective Date, subject to further extension with the consent of the Plan
                                    Administrator) and (ii) a second, final distribution of $1,000,000 to be paid no later than March 31, 2022
                                    (subject to further extension with the consent of the Plan Administrator and earlier payment in
                                    accordance with section (i) above (x) if there is Excess Cash on the Effective Date per the below and (y)
                                    upon the occurrence of an Event of Default with respect to the Note as discussed below) (the “Deferred
                                    Cash Payment”);

                                   Plus, if there is any excess cash (the “Excess Cash”) on the Effective Date available after (x) payment in
                                    full, in cash, of all (i) DIP Facility Claims, (ii) cash payments of Prepetition Secured Debt Claims
                                    required under the currently filed Plan, (iii) Administrative Expense Claims and Priority Claims (or a
                                    reasonable reserve (set in agreement with the Committee) for payment of such Administrative Expense
                                    Claims and Priority Claims) and (iv) the Minimum GUC Reorg Payment (inclusive of the initial
                                    distribution but exclusive of the Deferred Cash Payment), and (y) funding of a minimum of $12.5
                                    million of cash to the Reorganized Debtors’ balance sheet upon the Effective Date of Plan, then Holders
                                    of Class 4 General Unsecured Claims will receive the following additional distributions under the Plan in
                                    addition to the Minimum GUC Reorg Payment: (a) the first $1 million of such Excess Cash, which shall
                                    be applied to reduce the Deferred Cash Payment first and then, if excess, the Note, and (b) 50% of any

1
  None of the Debtors, the Committee, GS, or TCW shall directly or indirectly pursue or support a sale of all or substantially all of the assets of the Debtors (other
than a credit bid) unless the sale satisfies the following requirements:
    • At the closing, payment, in full, in cash of all senior claims, including, without limitation, all estimated professional fees and expenses, including,
         without limitation, all estimated GS/TCW expenses related to the Plan or chapter 11 cases, DIP Facility Claims, Prepetition Secured Debt Claims,
         estimated priority claims, estimated administrative expenses, and $6.3 million for the benefit of general unsecured creditors (the “Minimum GUC Sale
         Payment”. All estimates shall be set in agreement with the Committee, GS and TCW.
The Debtors, the DIP Agent, the DIP Lenders, the Prepetition Secured Creditors and the Committee may not support, directly or indirectly, and will object to,
any bid that does not satisfy the above requirements, nor shall any of them directly or indirectly support, seek or request (i) adjournment or extension of any
deadline established for the sale process, or (ii) further modification of the terms of the Court approved bid procedures.


                                                                                  2
KL2 3213016.17
                                   Case 20-12456-JTD            Doc 1091-1         Filed 02/09/21       Page 4 of 14




         Provision                                                                  Issue/Proposal

                                  additional Excess Cash, up to an additional $1 million (the amount of cash paid to Holders of Class 4
                                  General Unsecured Claims described in the foregoing subclauses (a) and (b), the “Excess Cash
                                  Payments”);2.

                                 Plus a note (the “Note”) in the principal amount of $2 million minus any Excess Cash Payments, on the
                                  terms described below. For the avoidance of doubt, the total amount of the Minimum GUC Reorg
                                  Payment, the Excess Cash Payments and the Note is $5.0 million;

                                 Plus rights to receive 33% of the proceeds received by the Debtors or the Reorganized Debtors in respect
                                  of the Interchange Claim (the “Interchange Distribution”) on the terms described below.

                              Prepetition Secured Debt Claim to be discharged and satisfied as provided in the RSA and this Term Sheet
                              on the Effective Date of the Plan. For the avoidance of doubt, nothing in this Term Sheet (1) modifies the
                              requirement under the RSA and the Exit Facility that the Reorganized Debtors have at least $12.5 million in
                              cash on the balance sheet on the Effective Date or (2) modifies the requirement that Holders of Class 4
                              General Unsecured Claims receive the Minimum GUC Reorg Payment. In the event there is insufficient
                              cash to make the payments on the DIP Facility Claims or the Prepetition Secured Debt claims as
                              contemplated by the Plan and this Term Sheet and pay the Minimum GUC Reorg Payment, the Reorganized
                              Debtors shall still pay the Minimum GUC Reorg Payment and provide the Note to Holders of Class 4
                              General Unsecured Claims; provided, however, that nothing in this Term Sheet shall require GS to accept
                              cash payment in an amount less than described in the RSA and currently filed Plan on account of its
                              Prepetition Secured Debt Claim..

Misc. Sale of Assets          If prior to the Effective Date the Debtors sell real property at or above the release prices previously approved
(excluding from               by the DIP Lenders in an aggregate amount exceeding $4 million, 95% of the net proceeds of such sale(s)
Credit Bid):                  shall be used to pay down the Prepetition Secured Debt Claims immediately upon the closing of such sale(s)
                              and 5% shall remain on the Debtors’ balance sheet to be reserved for the Excess Cash. The initial $4 million

2
          For the avoidance of doubt, GS and TCW may voluntarily reduce or defer their distributions under the Plan or may otherwise modify the treatment of
their claims under the Plan to provide for additional liquidity of the Debtors (the “Increased GS and TCW Impairment”) to satisfy, among other things, the
Minimum GUC Reorg Payment. To the extent GS and/or TCW elect Increased GS and TCW Impairment, none of the resulting liquidity shall be considered for
purposes of calculating if there is any Excess Cash or in calculating the amount of any Excess Cash Payments.
                                                                             3
KL2 3213016.17
                          Case 20-12456-JTD         Doc 1091-1      Filed 02/09/21      Page 5 of 14




         Provision                                                   Issue/Proposal

                     in net proceeds of such sale(s) shall be used to pay down the Prepetition Secured Debt Claims.

Lender Deficiency    Any potential lender deficiency claim under the Plan shall be waived. As stated in footnote 1, the
Claim                Committee agrees not to support, directly or indirectly, any sale to a third party that does not satisfy the
                     requirements of this Term Sheet.

Unsecured Class 4    The Unsecured Note shall be made by RT Asset Company (as that term is defined in the Plan) and shall
Note                 have the following terms and otherwise be acceptable to the Lenders, Reorganized Debtors and the
                     Committee:

                        Option of RT Asset Company to PIK or pay current quarterly interest in cash

                        Interest rate of 5% if paid in cash and interest rate of 7% if PIK

                        Bullet payment at maturity; no amortization

                        Two year term

                        No prepayment penalty/premium

                        Events of Default (including, without limitation, upon (i) a refinancing of the RT Asset Company
                         Company that results in a refinancing in full in cash of the Exit Facility, (ii) acceleration of the Exit
                         Facility or any other senior debt, having a principal amount in excess of $7,500,000 (excluding any
                         Paycheck Protection Program loans), (iii) issuance of additional debt in a principal amount in excess of
                         $7,500,000, (excluding any Paycheck Protection Program loans) after the Effective Date, (iv) a Change
                         of Control (as defined in the Exit Facility), (v) a sale of all or substantially all of the assets or (vi) a
                         subsequent bankruptcy filing).

Interchange Claim    The Interchange Claim is that certain litigation captioned as In re Payment Card Interchange Fee and
                     Merchant Discount Antitrust Litigation, Civil Action No. 1:05-MD-01720 (Eastern District of New York).
                     The Debtors, TCW, GS and the Committee agree that (i) any sale, disposition or release of the Interchange
                     Claim prior to the Effective Date shall require consent of the Committee, GS and TCW and payment of the

                                                               4
KL2 3213016.17
                         Case 20-12456-JTD         Doc 1091-1      Filed 02/09/21    Page 6 of 14




         Provision                                                  Issue/Proposal

                     required 33% of the proceeds of sale, disposition or release to Holders of Class 4 General Unsecured Claims,
                     and (ii) any proceeds from such sale, disposition or release shall not be considered cash on the Effective
                     Date of the Plan for purposes of calculating if there are any Excess Cash Payments. The Plan Administrator
                     shall be granted a security interest in the Interchange Distribution for the benefit of Holders of Class 4
                     General Unsecured Claims. In the event the Interchange Claim has not been monetized through settlement,
                     sale or otherwise, within two years of the Effective Date, the Reorganized Debtors shall provide Holders of
                     Class 4 General Unsecured Claims with cash in an amount equal to the market value of the Interchange
                     Distribution based upon either (a) agreement with the Plan Administrator or (b) an auction process to be
                     overseen by RT Asset Company and the Plan Administrator, with the Plan Administrator’s consent not to be
                     unreasonably withheld. Notwithstanding the foregoing, the Plan Administrator has the right to sell at any
                     time the Interchange Distribution for the benefit of Holders of Class 4 General Unsecured Claims.

Exit Facility        TCW has provided the Debtors with a commitment letter to fund an Exit Facility.
Avoidance Action     Debtors to waive all avoidance actions, including any claims against the Prepetition Secured Creditors and
Waiver/Challenge     avoidance actions relating to the collateral securing the Prepetition Secured Claims. In furtherance of the
Period Extension     foregoing waiver, Exhibit 6 of the Plan Supplement filed on January 22, 2021 (Docket No. 920) shall be
                     amended to remove each of the parties listed thereon as non-released parties who shall be released.
                     The Challenge Period shall be extended until the earlier of (1) the Effective Date and (2) 11:59 p.m. Eastern
                     Time on March 12, 2021. This Challenge Period extension shall survive termination of this Term Sheet if
                     terminated as provided for below and shall be extended in the event of termination as provided for below.
Pension Plan         The Morrison Restaurants, Inc. Retirement Plan (the “Morrison Plan”) will be assumed and assigned or
                     otherwise transferred to RT Asset Company. For the avoidance of doubt, RT Lodge Company shall have no
                     liability in respect of the Morrison Plan on or after the Effective Date.
Releases             Committee and its members are released parties, releasing parties and exculpated parties.

                     GS and TCW are released parties and releasing parties (including releasing NRD).

                     Present and former directors or officers of the Debtors and RTI Investment Company, LLC, Strategic
                     Financial Intermediation II, LLC, NRD RT Holdings, LLC and their affiliates, including, without limitation,

                                                              5
KL2 3213016.17
                         Case 20-12456-JTD        Doc 1091-1      Filed 02/09/21     Page 7 of 14




         Provision                                                 Issue/Proposal

                     Franklin Junction (collectively, “NRD”) are released parties and releasing parties. In exchange for the
                     releases, NRD shall provide a release and waive any and all claims whether arising prior to or after the
                     Petition Date, including without limitation any scheduled or filed general unsecured claims held by NRD,
                     any potential claims or administrative expenses arising from the services provided by Franklin Junction, and
                     director fees for any period on or after February 2021 (and March 2021 or thereafter if the Effective Date
                     has not occurred prior to February 28, 2021). For the avoidance of doubt, all parties acknowledge that
                     Franklin Junction has never entered into any agreement with any of the Debtors.

                     To the extent any agreements may exist between any of the Debtors and NRD, such agreements shall be
                     included in the list of rejected contracts in an Amended Plan Supplement (with all claims, including
                     prepetition claims, rejection damages and administrative claims, waived as described above). After the
                     Effective Date, the Reorganized Debtors shall have no rights to use the “The Captain’s Boil”, “XOXO” or
                     the rights to any other brand owned by Franklin Junction, or NRD without an agreement with Franklin
                     Junction or NRD, respectively. Nothing contained herein shall be interpreted as Franklin Junction granting
                     permission to RT Asset Company, the Debtors, or any successor in interest to the foregoing, to use any third
                     party brand that Franklin Junction or NRD believes is restricted by agreement from contracting with RT
                     Asset Company, the Debtors, or any successor in interest to the foregoing, as applicable, and nothing
                     contained herein shall be interpreted as RT Asset Company, the Debtors, or any successor in interest as
                     having knowledge of any such third party agreement or agreeing that any third party brand is subject to any
                     such restriction.

                     Any Secondment Agreements between the Debtors and NRD shall be rejected as of the Effective Date, and
                     NRD shall release secondees Shawn Lederman and Darrin White from any non-compete, non-solicitation or
                     similar obligations to allow them to be employed by the Reorganized Debtors on or after the Effective Date.
                     Additionally, NRD represents that Shawn Lederman and Darrin White are not subject to any agreement that
                     prohibits them from accepting employment with RT Asset Company, any of the Debtors or any successor in
                     interest to the foregoing.


                                                             6
KL2 3213016.17
                             Case 20-12456-JTD         Doc 1091-1      Filed 02/09/21     Page 8 of 14




         Provision                                                      Issue/Proposal

                         Any and all released and releasing parties shall cooperate in taking steps that are necessary to accomplish the
                         Plan, including, without limitation, accomplishing the transfer of assets to the respective Reorganized
                         Debtors. With respect to NRD’s role, Aziz Hashim shall, upon request of the Prepetition Secured Creditors,
                         without compensation, for a period not to extend beyond six months from the Effective Date: (a) remain as
                         the signatory for the licenses, including liquor licenses, and permits to be retained by RT Lodge Company
                         and/or assigned to RT Asset Company on and after the Effective Date in accordance with the Plan (b) grant
                         an power of attorney to the law firm of Flaherty O’Hara to sign any documents in connection with, among
                         other things, the renewal, preservation and assignment of liquor licenses to RT Asset Company or
                         purchasers, as applicable, and (c) serve as an officer of RT Lodge for liquor license purposes only as of the
                         Effective Date.

Plan Supplement and      Committee to have reasonable consent rights over Plan Supplement documents with respect to matters that
other Plan               may impact the consideration provided to Holders of Class 4 General Unsecured Claims under this Term
Documents                Sheet and reasonable consent rights over the Confirmation Order.

Distributions (Article   The Committee to have reasonable consent rights over any distribution reserve. The Debtors will provide
VII)                     the Committee an estimate of the distribution reserve at least 14 days prior to the anticipated Effective Date.
                         All distributions to Holders of Class 4 General Unsecured Claims will be made by the Reorganized Debtors
                         (i) in consultation with the Committee for any distribution made on or shortly after the Effective Date and
                         (ii) with the oversight and approval of the Plan Administrator after the Effective Date.

Claims Resolution        Disputed Claims can be bifurcated between the Allowed portion and the Disputed portion with the RT Asset
Process (Article VIII)   Company making initial distributions on the Allowed portion.
                         The Committee to have consultation rights over claims estimation.
                         The Debtors will consult with the Committee on general unsecured claims reconciliation, adjudication and
                         settlement prior to the Effective Date. The Reorganized Debtors will handle general unsecured claims
                         reconciliation, adjudication and settlement after the Effective Date, subject to the oversight and approval of
                         the Plan Administrator.

                                                                   7
KL2 3213016.17
                                     Case 20-12456-JTD              Doc 1091-1          Filed 02/09/21        Page 9 of 14




         Provision                                                                       Issue/Proposal

Misc. (Article XIII)           The Committee to have consent rights over material modifications to the Plan that directly impact the rights
                               or recoveries of Holders of Class 4 General Unsecured Claims, and consultation rights over all
                               modifications.
                               The Plan provides that the Committee will remain in existence for (1) the preparation and prosecution of any
                               final fee applications of the Committee’s Professionals and (2) all final fee applications filed with the
                               Bankruptcy Court. The Committee will also remain in existence until the first distribution is made, and for
                               other purposes, including participating in any appeals or contested matter where the Committee is a party,
                               participating in any appeals of the Confirmation Order, or answering creditor inquiries for thirty days post-
                               Effective Date. The fees for the Committee’s Professionals will be consistent with an agreed budget
                               negotiated between the Committee’s Professionals and TCW.
                               The Reorganized Debtors shall be responsible for paying reasonable fees or expenses (1) incurred by
                               advisors to the Committee after the Effective Date up to $50,000 and for the limited purposes for which the
                               Committee survives post-Effective Date, provided that fees and expenses incurred in preparation and
                               prosecution of any final fee applications of the Committee’s Professionals shall be reasonable but not be
                               subject to the agreed budget; (2) incurred in connection with the claims reconciliation and objection process
                               subject to a budget as agreed to by TCW and the Committee; and (3) incurred by the Plan Administrator
                               subject to the terms agreed to by TCW and the Committee.
                               The Committee will select a Plan Administrator who is reasonably acceptable to (and is on terms reasonably
                               acceptable to) TCW and GS, and in consultation with the Debtors.
Termination                    This Term Sheet shall terminate automatically, without any further action, on March 12, 2021. If this Term
                               Sheet is terminated, the Challenge Period shall be extended by 14 days after such termination without any
                               further action.3
Amendments                     Any dates referenced herein may be extended or modified by the consent of the Debtors, the Committee, the
                               DIP Agent, the DIP Lenders and the Prepetition Secured Creditors, which consent may be done by email.



3
 In the event there is a sale of substantially all of the assets consistent with this Term Sheet, the termination date of the Term Sheet would be further extended as
needed.
                                                                                  8
KL2 3213016.17
                            Case 20-12456-JTD         Doc 1091-1         Filed 02/09/21     Page 10 of 14




IN WITNESS WHEREOF, each of the Parties has caused this Term Sheet to be executed and delivered as of the first date set forth
above.

GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.

By:

Name:

Title:

TCW DIRECT LENDING LLC

By:

Name:

Title:

TCW SKYLINE LENDING, L.P.

By:

Name:

Title:

TCW BRAZOS FUND LLC

By:

Name:

Title:



                                                 GS, TCW Signature Page to the Term Sheet
KL2 3213016.17
                               Case 20-12456-JTD     Doc 1091-1          Filed 02/09/21     Page 11 of 14




IN WITNESS WHEREOF, each of the Parties has caused this Term Sheet to be executed and delivered as of the first date set forth
above.


RTI HOLDING COMPANY, LLC

By:

Name:

Title:



RUBY TUESDAY, INC.,
on behalf of itself and indirect subsidiaries

By:

Name:

Title:




                                                 Debtors Signature Page to the Term Sheet
KL2 3213016.17
                            Case 20-12456-JTD        Doc 1091-1          Filed 02/09/21      Page 12 of 14




IN WITNESS WHEREOF, each of the Parties has caused this Term Sheet to be executed and delivered as of the first date set forth
above.


OFFICIAL COMMITTEE OF UNSECURED CREDITORS, by its counsel

By:

Name:

Title:




                                                Committee Signature Page to the Term Sheet
KL2 3213016.17
                            Case 20-12456-JTD        Doc 1091-1         Filed 02/09/21   Page 13 of 14




IN WITNESS WHEREOF, each of the Parties has caused this Term Sheet to be executed and delivered as of the first date set forth
above.


RTI Investment Company, LLC, Strategic Financial Intermediation II, LLC, NRD RT Holdings, LLC and their affiliates

By:

Name:

Title:




                                                  NRD Signature Page to the Term Sheet
KL2 3213016.17
                                   Case 20-12456-JTD             Doc 1091-1        Filed 02/09/21        Page 14 of 14




                                                                       SCHEDULE1

            Date                               Key dates under the Bid Procedures and Solicitation Procedures
                                         (subject to adjustment to accommodate the Bankruptcy Court’s schedule)
            Jan. 22, 2021       Deadline to file the Plan Supplement

            Jan. 29, 2021       Deadline to (1) vote on the Plan and (2) file objections to proposed assumption/assignment and
                                plan confirmation
            Feb. 3, 2021        Deadline to file a brief supporting confirmation of the Plan and replying to any objections or
                                responses
            Feb. 4, 2021        Plan Confirmation Hearing

            Mar. 5, 2021        Deadline for Effective Date of the Plan




1
         Capitalized terms used in this Schedule but not defined in this Term Sheet shall have the meanings ascribed to such terms in the Bid Procedures Order
or Order (I) Approving Disclosure Statement; (II) Scheduling Confirmation Hearing; (III) Approving Form And Manner Of Notice Of Confirmation Hearing;
(IV) Establishing Procedures For Solicitation And Tabulation Of Votes To Accept Or Reject Plan, Including (A) Approving Form And Contents Of Solicitation
Package; (B) Establishing Record Date And Approving Procedures For Distribution Of Solicitation Packages; (C) Approving Forms Of Ballots; (D)
Establishing Voting Deadline For Receipt Of Ballots And (E) Approving Procedures For Vote Tabulations; (V) Establishing Deadline And Procedures For
Filing Objections To Confirmation Of Plan; And (VI) Granting Related Relief (D.I. 759) (the “Solicitation Procedures”). These dates may be extended or
modified by the consent of the Debtors, the Committee, the DIP Agent, the DIP Lenders and the Prepetition Secured Creditors pursuant to the terms of the Term
Sheet, which consent may be done by email.


KL2 3213016.17
